*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 29, 2022 has been entered. 	
Interview
	In a phone call on 07/12/2022, Maria Lopresti informed the examiner that a supplemental amendment was filed. 
Priority
This application is a 371 of PCT/US2017/063825 filed on 11/30/2017, and claims priority in provisional application 62/520,066 filed on 06/15/2017 and in provisional application 62/428,029 filed on 11/30/2016.
Claim Status
Claims 11-13, 15-18, 20-23, and 64 are pending. Claims 20-23 are withdrawn. Claims 1-10, 14, 19, and 25-63 were cancelled. Claim 11 was amended. Claim 64 was newly added. Claims 11-13, 15-18, and 64 are examined.
Withdrawn Claim Rejections — 35 USC § 102
Rejection of claim 11 over Shin (WO 2016/004068 Al, Published January 7, 2016) is withdrawn because Shin does not anticipate the claims as amended. 
Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 11-13 and 15-18 over Shin (WO 2016/004068 A1, Published January 7, 2016) and rejections of claims 11-13 and 15-18 over Jokinen (WO 2014/207304 Al Published December 31, 2014) are withdrawn because the claims as amended are not obvious over either reference alone or in combination.
New Claim Rejections – 35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 15-18, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2016/004068 A1, Published January 7, 2016) and Desai et al. (Biomaterials, pages 30-37, published 2015).
The claims encompass a hyper compliant polymer particle composition comprising hyper compliant polymer particles made of natural or synthetic materials having a mechanical compliance from 0.01 kPa to less than 10 kPa, the natural or synthetic materials selected from the a bioerodible polymer; and a predetermined size with a monodisperses diameter within a range of about 5 microns to about 40 microns, wherein the hyper compliant polymer particles are covalently crosslinked as described by the claims.
The teachings of Shin are related to injectable compositions comprising cells encapsulated in hydrogel capsules (Abstract). The hydrogel comprises at least one polymer selected from alginate and PLGA, among others (paragraph 013). The at least one polymer is crosslinked (paragraph 0014). The diameter of the hydrogel capsule comprising a single cell is between about 25 and about 30 microns (paragraph 0015). In one embodiment, the hydrogel comprises a first polymer and a second polymer, where the first polymer is alginate and the second polymer is fibrin (paragraph 0016). The hydrogel in each cell containing hydrogel capsule is characterized by a stiffness of about 0.1 to about 10 kPa (paragraph 023). At least one protein factor is naturally produced by the cell or the cell has been genetically engineered to produce the at least one protein factor (paragraph 024). The hydrogel matrix masks a human leukocyte antigen molecule on the encapsulated cell such that the encapsulated cell is capable of evading the host immune system. The encapsulated cells secrete factors that aid in recovery of damaged tissue. Thus, the hydrogel micro-carriers provide sustained/extended release of such clinically relevant factors (paragraph 0140). The polymer in the hydrogel is crosslinked via covalent or non-covalent bonds (paragraph 0155). To test whether hydrogel microparticles can endure shear force experienced by blood circulation after intravenous injection, microparticles were subjected to controlled in vitro shear by a rheometer. Alginate hydrogel microparticles with a Young’s modulus of about 1 kPa remained intact after shear force beyond the physiological arterial wall stress, demonstrating that particles would be able to remain intact in the blood circulation (paragraph 0164). To track in vivo biodistribution kinetics, the hydrogel is conjugated with fluorescent dyes. Cells are genetically engineered to express fluorescent or luminescent proteins (paragraph 0167). Sub-micron porous hydrogel micro-carriers are also useful for the delivery of synthetic nanoparticles such as gold and magnetic nanoparticles (paragraph 0181). A cell has a size between 1 and 10 microns (paragraph 0182). The elastic modulus, also called Young’s modulus, is a measure of stiffness of a material (paragraph 0241). The stiffness of a hydrogel can be modulated over a range of tissues, from blood to bone. For example, blood, bone marrow, and neuronal cells have a physiological a stiffness of about 0.1 kPa to about 1 kPa. A hydrogel described herein comprises a stiffness that matches that of the normal stiffness of a cell/tissue type that is encapsulated into the hydrogel (paragraph 0242). If ionic crosslinking of alginate hydrogels is too weak for in vivo circulation, a bioorthogonal click chemistry method will be used to covalently crosslink alginate (paragraph 0319).
Shin does not teach how biorthogonal click chemistry is accomplished. 
The teachings of Desai are related to alginates covalently crosslinked via click chemistry. The rapid, biorthogonal and specific click reaction is irreversible and allows for easy incorporation of cells with high post-encapsulation viability. Tetrazine and norbornene groups are introduced to alginate polymer chains and subsequently form covalently crosslinked click alginate hydrogels capable of encapsulating cells without damaging them (Abstract). 
The teachings of Shin and Desai are related to cells encapsulated in alginate covalently crosslinked via bioorthogonal click chemistry and it would have been obvious to have combined them because they are in the same field of endeavor. 
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition of polymer microcapsules made from covalently crosslinked alginate, wherein each microcapsule comprises one encapsulated cell, the microcapsules having a Young’s modulus of 0.1-1 kPa, and the microcapsules have a diameter between about 25 and about 30 microns, with a reasonable expectation of success because Shin teaches polymer microcapsules made from alginate covalently crosslinked via biorthogonal click chemistry, wherein each microcapsule comprises one encapsulated cell, the microcapsules having a Young’s modulus of 0.1-1 kPa, and the microcapsules have a diameter between about 25 and about 30 microns. It would have been obvious to have covalently crosslinked alginate with tetrazine and norbornene, with a reasonable expectation of success because Desai teaches introducing tetrazine and norbornene groups into alginate followed by click reaction to covalently crosslink the alginate. One of skill would have been motivated to use the teachings of Desai to form covalently crosslinked alginate because Desai teaches that the method does not damage encapsulated cells. It would have been obvious to have encapsulated a MSCs genetically modified to form luciferase, with a reasonable expectation of success because Shin teaches MSCs genetically modified to produce luciferase and showed that luciferase was produced by the MCSs (paragraph 0338).
The microcapsules described by Shin modified with Desai meet all of the claimed limitation of hyper compliant polymer particles because Shin’s modified microcapsules are formed from covalently crosslinked alginate which is a natural material and a bioerodible polymer; the microcapsules have a mechanical compliance in the range of 0.1-10 kPa which is encompassed by the claimed range; and the microcapsules have a diameter range of from about 25 to about 30 microns which is encompassed by the claimed range of diameters. With respect to the claim requiring a monodisperse diameter within a range, it is apparent from Figure 2B of the present application that monodisperse diameter within the claimed range includes a range of particle size diameters.
The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011).
	The claimed hyper compliant polymer particles are described as a product by process in claims 11 and 64. Based on the methods steps, the particles are required to have a polymer crosslinked with a crosslinking agent. Alginate crosslinked via tetrazine and norbornene couple meets the limitation that requires a bioerodible polymer covalently crosslinked with a crosslinking agent. See MPEP 2113.  	 
Regarding claims 12 and 13, Shin teaches that each microcapsule comprises one encapsulated MSC genetically modified to produce luciferase protein. Shin showed that luciferase was produced by the cell, therefore each microcapsule comprised encapsulated luciferase protein.
Alternatively, it would have been further obvious to the skilled artisan to have modified the microcapsule by further encapsulating a magnetic nanoparticle, with a reasonable expectation of success because Shin teaches that the microcapsules are useful as carriers for magnetic nanoparticles. Limitations of claims 12 and 13 are met with a magnetic nanoparticle.
Regarding claims 15 and 16, Shin teaches that microcapsules provide sustained/extended release of hematopoietic factors (paragraph 0140), where the microcapsules are nanoporous (paragraph 0151), and hematopoietic factors include interleukins and transforming growth factor beta, among others (paragraph 0156). As capsules expel interleukins and TGF beta in a sustained/extended manner through the nanopores, these proteins read on a coating on the microcapsule.
Regarding claims 17 and 18, it would have been obvious to have encapsulated MSC having capable of immunomodulation where the cells secrete immunomodulatory factors such as nitric oxide, with a reasonable expectation of success because Shin teaches an embodiment where MSC is capable of immunomodulation and secrets immunomodulatory factors selected from nitric oxide (paragraph 0159). An MSC that produces nitric oxide meets the limitation of a microparticle containing a therapeutic agent because an MSC has a size that is in the micron size and comprises nitric oxide. The alginate microcapsule is structurally different from an MSC and it would have been reasonable to expect the two to have distinct viscoelasticities.
Alternatively, it would have been obvious to have encapsulated gold nanoparticles into the microcapsules with a reasonable expectation of success because Shin teaches that the hydrogel microcapsules are useful as carriers for delivering gold nanoparticles. Gold nanoparticles meet the limitation of a nanoparticle containing a therapeutic agent. Gold and alginate are materially different and it would have been obvious to expect the two to have distinct viscoelasticities.
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
	In the remarks dated June 29, 2022 and July 12, 2022, applicant filed two declarations and arguments traversing the rejections.
	Applicant’s arguments and affidavits were fully considered but are not persuasive for the following reasons.
	1. The two declarations are not sufficient to overcome the rejections because Shin teaches covalently crosslinked polymers (paragraph 0155) and specifically covalently crosslinked alginate and acknowledges that ionic crosslinking may be too weak for in vivo conditions and teaches covalently crosslinking alginate (paragraph 0319). Limitations that applicant considers critical were known in the prior art.
	Applicants specifically mention covalently crosslinked polyacrylamide in the declaration. It is noted that the claims are not limited to polyacrylamide.
	2. The current rejection was made over an embodiment that teaches particles formed from alginate covalently crosslinked by click chemistry. The claims are obvious over Shin and Desai.
It is further noted that Shin teaches additional polymers from which the particles are formed, such as those described in paragraph 0147. Currently, claim 11 teaches polyethylene oxide which is taught by Shin. Claim 11 recites a bioerodible polymer, which encompasses alginate, among others listed in paragraph 0147. Shin teaches that the recited polymers may be covalently or ionically crosslinked. It is within the skill of a person of ordinary skill in the art to select an appropriate crosslinking agent in order to covalently crosslink said polymers and form particles having the required particle size range and Young’s modulus.   

    PNG
    media_image1.png
    366
    799
    media_image1.png
    Greyscale

	The “wherein” clause that describes how the particles were formed was considered, however the prior art does not have to teach the same method of making particles because the claims are drawn to a product and not to a method of making said product.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/ 
Primary Examiner, Art Unit 1617